Citation Nr: 0500134	
Decision Date: 01/04/05    Archive Date: 01/19/05

DOCKET NO.  97 23 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	Rose E. Joshua, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).  

Procedural history

The veteran had active service from July 17, 1951 to November 
29, 1951.  

The veteran was denied service connection for a left leg 
disorder (denominated by the RO as periostitis, left tibia) 
in a January 1952 rating decision.  The veteran appealed that 
decision to the Board; and, in a January 1953 decision, the 
Board denied the claim. 

In the intervening years, the veteran attempted to have the 
claim reopened on several occasions.  The most recent 
application was received by the RO in March 2002.  In a 
December 2002 rating decision, the RO appears to have 
reopened the claim and denied it on the merits.  However, 
upon receipt of additional evidence in December 2002, the RO 
issued a decision in February 2003, finding that new and 
material evidence had not been received and declining to 
reopen the claim.  The veteran disagreed with the February 
2003 rating decision and initiated this appeal.  The appeal 
was perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in June 2003.  

In August 2003, the Board remanded this issue to comply with 
the veteran's request for a hearing.  The veteran presented 
personal testimony before the undersigned Veterans Law Judge 
at a Travel Board hearing in June 2004.  The transcript of 
the hearing is associated with the veteran's claims folder.  
In view of the need to clarify whether the veteran desired to 
have a hearing, the August 2003 remand did not address the 
issue of whether new and material evidence had been submitted 
to reopen the claim.  Therefore, that issue remains before 
the Board.  

Issues not on appeal

In addition to remanding this issue, the Board in its April 
2003 decision included a denial on the merits of the 
veteran's claim of entitlement to disability benefits under 
38 U.S.C.A. § 1151 for a prostate disability, which was on 
appeal at that time.  And, in an April 2001 decision, the 
Board denied a claim of entitlement to VA reimbursement for 
unauthorized medical expenses.  The Board's decisions are 
final.  See 38 C.F.R. § 20.1100 (2004).  Accordingly, those 
issues will be addressed no further herein.

For reasons that will be discussed below, the claim of 
entitlement to service connection for a left leg disorder is 
being reopened.  And, as will be addressed in the REMAND 
portion of the decision below, this matter is also being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

Issue not adjudicated

In the June 2004 hearing, the veteran raised the issue of 
entitlement to service connection for a left wrist disorder.  
This issue has not yet been adjudicated, and is referred back 
to the RO for appropriate action.


FINDINGS OF FACT

1.  In a January 1953 decision, the Board denied service 
connection for a left leg disorder. 

2.  The evidence associated with the claims file subsequent 
to the January 1953 decision relates to an unestablished fact 
necessary to substantiate the claim, is not cumulative or 
redundant of evidence already of record, and raises a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The Board's January 1953 decision denying service 
connection for a left leg disorder is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2004).

2.  Since the Board's January 1953 decision, new and material 
evidence has been received, and so the appellant's claim of 
entitlement to service connection for a left leg disorder is 
reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. §§ 
3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a left leg disability, which was denied by the 
Board in January 1953. 

Although the RO appears to have reopened the claim in 
December 2002 and adjudicated it on the merits, the Board 
must first examine whether the evidence warrants reopening 
the claim.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996) [the Board is required to decide 
preliminarily whether new and material evidence has been 
received to reopen a claim before addressing the merits; what 
the RO may have determined in this regard is irrelevant].  In 
the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  Nothing in the VCAA shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 38 
U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of what portion, 
if any, of the evidence is to be provided by the claimant and 
what part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the RO rating decisions, and by the May 2003 
statement of the case (SOC), of the pertinent law and 
regulations, of the need to submit new and material evidence 
on his claim, and of the particular deficiencies in the 
evidence with respect to his claim.  More significantly, a 
letter was sent to the veteran in August 2002, with a copy to 
his representative that was specifically intended to address 
the requirements of the VCAA.  That letter explained in 
detail the elements that must be established in order to 
grant service connection as well as those required to reopen 
a previously denied claim.  The veteran was specifically 
informed that "Your service medical records clearly indicate 
that your left leg condition existed prior to your active 
service and the condition was not aggravated by your active 
service."  The Board concludes that this statement 
adequately informed the veteran of the reason for the 
previous denial and of the kind of evidence that is needed to 
substantiate the claim.  Although the standard for new and 
material evidence listed by the RO in the August 2002 was 
incorrect, as the claim is being reopened, the Board finds 
that the veteran has not been prejudiced by this error.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the August 
2002 VCAA letter, the RO informed the veteran that the RO 
would request any records identified by the veteran if he 
completed enclosed release forms.  The letter also stated 
that, "We will make reasonable efforts to help you get 
evidence necessary to support your claim.  We will try to 
help you get such things as medical records, employment 
records, or records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The August 2002 letter told the veteran to send the RO "the 
name of the person, agency, or company who has records that 
you think will help us decide your claim; the address of this 
person, agency, or company; the approximate time frame 
covered by the records; and the condition for which you were 
treated, in the case of medical records."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Even though the August 2002 letter did not 
specifically request that the veteran provide "any evidence 
in [his] possession that pertains to the claim" (as stated in 
38 C.F.R. § 3.159 (b)), it did request that he "tell us about 
any additional information or evidence that you want us to 
try to get for you."  The Board finds that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board finds that the August 2002 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that the fact that the veteran's claim was 
then adjudicated by the RO in December 2002, prior to the 
expiration of the one-year period, does not render the RO's 
notice invalid or inadequate.  The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) [to be codified at 38 U.S.C. §  ____], made 
effective from November 9, 2000, specifically addresses this 
matter and provides that nothing in paragraph (1) of 
38 U.S.C.A. § 5103 shall be construed to prohibit VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

As alluded to previously, under the VCAA, VA's statutory duty 
to assist a claimant in the development of a previously 
finally denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2004).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2004).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).



Finality/new and material evidence

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001); 38 C.F.R. § 3.156(a)) (2004).  The veteran 
filed his claim to reopen in March 2002, after this date.  
Therefore, the current version of the law is applicable in 
this case.  

Accordingly, the law states that:

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and Material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  ]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.  See Elkins, 12 Vet. App. 209, but 
see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept 
of a well-grounded claim).]

Analysis

New and material evidence

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim.  See Elkins, 12 Vet. App. at 218-19.  

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
left leg disorder.  

At the time of the January 1953 decision, the evidence 
consisted largely of the veteran's service medical records.  
Those records clearly showed that the veteran entered service 
with residuals of a left leg injury, which were noted on his 
service entrance examination.  Those records also showed that 
the veteran was treated in service for symptoms associated 
with a left leg injury that occurred during basic training.  
The veteran was discharged in November 1951, and the findings 
of a review board at that time were that the veteran's leg 
injury existed prior to service and was not aggravated by his 
service.  

Also of record at the time of the January 1953 decision was a 
report of a June 1952 VA examination.   

Since the Board's January 1953 decision, the evidence now 
includes numerous VA treatment reports showing ongoing 
treatment of symptoms related to the veteran's left leg.  
However, the Board finds that these records are not new and 
material.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

Also of record are statements of the veteran and his 
testimony at a hearing in June 2004.  However, these 
statements essentially recount the veteran's previous 
contentions with respect to the extent of his in-service 
injury, as well as his belief that his existing left leg 
disorder was aggravated during service.  These statements 
cannot be considered new and material as to the matter of 
aggravation.  Laypersons are capable of testifying as to 
symptoms, but not as to the diagnosis or evaluation of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court held that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."   

Most significant in the Board's view, the veteran submitted a 
November 2000 report of his private physician, Dr. S.S.H., 
which included an opinion that the veteran suffered a 
service-connected aggravation of the pre-existing left leg 
injury.  This opinion is new and material evidence with 
respect to the issue of service connection for a left leg 
disorder because it provides positive evidence of 
aggravation, the essential element that was not shown at the 
time of the January 1953 decision.  This evidence was not 
previously of record, it relates to an unestablished fact 
necessary to substantiate the claim, it is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim, and, in the Board's 
view, it raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a) (2004).  

Accordingly, new and material evidence has been received and 
the claim of entitlement to service connection for a left leg 
disorder is reopened. 

Procedural concerns

Although the Board has reopened the veteran's claim, the 
Board must consider certain procedural concerns before 
discussing the claim on its merits.  

(i.) Bernard considerations

First, there is the case of Bernard v. Brown, 4 Vet. App. 384 
(1993).  In Bernard, the Court held that when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced thereby.  
In particular, the Board must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

With respect to this case, as described elsewhere in this 
decision, although in the February 2003 rating decision the 
RO declined to reopen the claim and adjudicate it on the 
merits, the RO previously reopened and adjudicated the claim 
on the merits in the December 2002 rating decision.  It also 
reopened the claim and decided it on the merits in the May 
2003 SOC.  Moreover, the RO notified the veteran via the 
August 2002 letter of the evidence necessary to substantiate 
his claim.  In addition, the veteran has not limited his 
presentation to the matter of submission of new and material 
evidence, but has amply set forth his contentions as to why 
he believes that service connection should be granted on 
numerous occasions.  Under these circumstances, the Board is 
persuaded that Bernard concerns have been satisfied.  



(ii) Duty to assist

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to his claim has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that VA 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.   

Although the evidence received since January 1954 is new and 
material, it is not sufficient to allow a decision on the 
merits, because, although there is now some evidence 
suggesting aggravation, the Board believes that there are 
significant deficiencies in that evidence that render it 
insufficient to counter significant evidence against the 
claim.  Consequently additional development will be 
undertaken on the issue of entitlement to service connection 
for a left leg disorder.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a left leg disorder is 
reopened; to this extent, the appeal is granted.


REMAND

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2004); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

Although the November 2000 opinion of Dr. S.S.H. does offer 
nominal evidence of aggravation of his preexisting left leg 
disorder during service, this opinion directly conflicts with 
the contemporaneous findings of a medical board made at the 
time of separation from service.  The Board believes that the 
opinion of Dr. S.S.H. is not sufficient to bring the evidence 
for and against the claim into approximate balance for two 
reasons.  First, it is not clear from Dr. S.S.H.'s use of the 
word aggravation that he intended to indicate an increase in 
the level of disability as opposed to an exacerbation of 
symptoms.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); Green, 1 Vet. App. at 323.  Second, while Dr. 
S.S.H. indicated that he reviewed records provided by the 
veteran, it is not clear what records were in fact reviewed, 
and he did not discuss why his findings differ from the 
findings of the medical review board made at the time of 
separation.  Accordingly, without further development the 
Board cannot attach significant weight of probative value to 
his opinion.  

In addition, a review of the claim file indicates that the 
veteran is currently receiving Social Security Administration 
(SSA) disability benefits.  However, the claims file does not 
contain a copy of any SSA decision or any exhibits to that 
decision.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA 
is required to obtain evidence from the SSA, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight).  

Accordingly, the Board believes that additional development 
is needed, and this case is REMANDED to VBA for the following 
actions: 

1.  VBA should make efforts to obtain the 
veteran's SSA records and, if pertinent 
to the issue on appeal, associate them 
with the claim file.  

2.  VBA should arrange for a review of 
the veteran's claim file and medical 
history by a qualified medical 
professional and an opinion as to whether 
it is at least as likely as not that the 
injury to the veteran's left leg noted in 
service resulted in a chronic increase in 
disability that was not simply due to the 
natural progress of the disability, and 
was not simply an exacerbation of 
symptoms existing prior to service.  The 
examiner should also address whether the 
treatment rendered in service resulted in 
improvement in the condition prior to 
discharge, to the point that it was no 
more disabling than it was at entrance 
into service.  

For the purposes of this remand, the 
physician is not required to examine the 
veteran.  However, if, after a thorough 
review of the medical records, the 
physician determines and reports that an 
examination would aid him/her in reaching 
a determination, VBA should arrange for 
such examination. 

The claim file should be forwarded to the 
physician for his review.

3.  After conducting any additional 
development deemed appropriate, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case and 
afford the veteran the opportunity to 
respond.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


